DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  	

Continued Examination under 37 CFR 1.114
2.	Claims 1-11 and 13-20 are pending in this application (15/047,715), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 11/16/2021, following the PTAB decision dated 09/16/2021. 

	Claims 1, 8, and 15 have been amended. 
	Claim 12 has been canceled.
	(Please see Claims in pages 2-5 of Applicant Arguments/Remarks, filed on 11/16/2021)
	Applicant's submissions have been entered.  

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) filed on 09/07/2021 have been received and entered into the record. The references cited therein have been considered by the Examiner. Please see attached PTO-1449 form(s).








Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in limitations 2 and 3, recites:
“and prior to a next key-on” and
 “prior to the next key-on“ 
These newly added claim features amount to new matter because there is no corresponding disclosure in Specification. This renders claim 1 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As such, Claim 1 is rejected under AIA  35 USC 112(b) as being indefinite.
Claims 2-7:
Claims 2-7 which depend on rejected claim 1, inherit the deficiencies of the parent claim, and have not resolved the deficiencies on their own either. 
Claims 2-7, are also rejected under AIA  35 USC 112(b) as being indefinite.
Claim 8, in limitation 3, recites:
“prior to a next key-on event” 
This newly added claim feature amounts to new matter because there is no corresponding disclosure in Specification. This renders claim 8 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 Furthermore, claim 8, in limitation 5, recites “the suspension of vehicle use”.  There is insufficient antecedent basis for “the suspension of vehicle use”  in the claim.  This renders claim 8 indefinite. .
As such, Claim 8 is rejected under AIA  35 USC 112(b) as being indefinite.
Claims 9-11 and 13-14:
Claims 9-11 and 13-14 which depend on rejected claim 8, inherit the deficiencies of the parent claim, and have not resolved the deficiencies on their own either.  
As such, Claims 9-11 and 13-14, are also rejected under AIA  35 USC 112(b) as being indefinite.
Claim 15, in limitation 1, recites:
“prior to a next key-on event” 
This newly added claim feature amounts to new matter because there is no corresponding disclosure in Specification. This renders claim 15 indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 15 is rejected under AIA  35 USC 112(b) as being indefinite.
Claims 16-20:
Claims 16-20 which depend on rejected claim 15, inherit the deficiencies of the parent claim, and have not resolved the deficiencies on their own either.  
As such, Claims 16-20, are also rejected under AIA  35 USC 112(b) as being indefinite.

Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

7.	Claims 1-11 and 13-20 are rejected under AIA  35 U.S.C. 103, as being obvious by DANNE et al. (US 2015/0301821 A1; Pub. Date: Oct. 22, 2015; Filed: Apr. 17, 2014; hereinafter DANNE), in view of Sonbarse et al. (US 2007/0067763 A1; Pub. Date: Mar. 22, 2007; Filed: Sep. 19, 2005; hereinafter Sonbarse). 

Regarding Claim 1, DANNE teaches:
(Currently Amended) A system (See, e.g., DANNE, Fig. 1; par [0005]: “… a vehicle software management system having a transceiver configured to communicate information with a server and a processor in communication with the transceiver. …”  Examiner Note (EN):  DANNE discloses a vehicle software management system.) comprising:
a processor (See, e.g., DANNE, Fig. 1; par [0005]: “… a vehicle software management system having a transceiver configured to communicate information with a server and a processor in communication with the transceiver.  The processor may be configured to receive a file manifest from the server and transmit a list of to-be updated application file(s) based on the file manifest to the server.  The processor may be further configured to receive one or more application files from the server based on the list.  The processor may be further configured to flash one or more systems using the one or more application files based on at least one of destination file location, installation type, and file identification.”  Also see, DANNE, Fig. 2; pars [0031]-[0033], and [0036]-[0040]. EN:  DANNE discloses a processor configured to …) configured to: 
detect a vehicle key-off (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the VCS 1. The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN:  the system detects a vehicle key-off.);
responsive to the key-off (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the VCS 1. The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN: if the system detects a key-off event [responsive to the key-off]), and prior to a next key-on (See, e.g., DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating EN: update portions of the VCS 1 application file(s) before they are executed [prior to a next key-on]), delete from a primary memory of an electronic control unit (ECU) an existing software version (See, e.g., DANNE, Fig. 2; par [0039]: “… the VCS 1 may manage the download of the file as an instant replacement of a single file on the system.  …”  EN:  instant replacement [deletion] of a single file [an existing software version] on the system [primary memory of an electronic control unit (ECU)].) for which a new software version update exists in a secondary memory of the ECU (See, e.g., DANNE, Fig. 5; par [0079]: “… store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN:  stores one or more application files in nonvolatile memory [secondary memory of the ECU] such that these file(s) may be uploaded by the system for the next key-on event.);

While (DANNE, e.g., par [0069]) teaches updating portions of the VCS 1 application file(s) before they are executed [prior to the next key-on],

DANNE does not appear to explicitly teach: 
load the new software version from the secondary memory into the primary memory; and
upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory. 

However, Sonbarse (US 2007/0067763 A1), in an analogous art of updating software, teaches:
load the new software version from the secondary memory into the primary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. …”  EN:  Sonbarse teaches: transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. [load the new software version from the secondary memory into the primary memory].); and
upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed . 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify DANNE’s invention for managing a vehicle software update by combining the teachings of Sonbarse where secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.   A person having ordinary skill in the art would have been motivated to make this combination Without knowing whether the software loaded in the transport unit is valid, the system will attempt to function using impaired logic, leading to potential downtime. (See, e.g., Sonbarse, par [0004]).  DANNE and Sonbarse are analogous arts directed generally to updating vehicle software.  

Regarding claim 2, DANNE and Sonbarse teaches: 
(Previously Presented) The system of claim 1 (please see claim 1 rejection), 
wherein the processor is further configured to test the new software version following successful load to the primary memory (See, e.g., DANNE, Fig. 2; par [0045]: “…The CPU 3 may manage the software and/or firmware updates by monitoring the transfer/install status to track the status of an on-going transfer, find missing/incomplete transfers, track successful install.”  EN:  CPU 3 manages the software and/or firmware updates by monitoring the transfer/install status and tracking successful install.).

Regarding claim 3, DANNE and Sonbarse teaches: 
(Original) The system of claim 2 (please see claim 2 rejection), 
wherein the processor is further configured to delete the new software version from the primary memory and reload the existing software version from the secondary memory upon detection of an error during the test (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [delete the new software version from the primary memory and reload the existing software version from the secondary memory upon detection of an error during the test].).


Regarding claim 4, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is further configured to delete the new software version from the primary memory and reload the existing software version from the secondary memory if an error occurs when an electronic control unit attempts to utilize the new software version (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [delete the new software version from the primary memory and reload the existing software version from the secondary memory if an error occurs when an electronic control unit attempts to utilize the new software version].).


Regarding claim 5, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection), 
wherein the processor is configured to suspend drivability of the vehicle during the delete and the load (See, e.g., DANNE, Fig. 5; par [0079]: “…The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation EN:  vehicle computing system may have a vehicle key-off mode [suspend drivability of the vehicle] to allow the system to store one or more application files.).

Regarding claim 6, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is configured to reload the existing software version from a location in the secondary memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [reload the existing software version from a location in the secondary memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded].).

Regarding claim 7, DANNE and Sonbarse teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),  
wherein the processor is configured to copy the existing software version to the secondary memory from the primary memory prior to deleting the existing software version, if the existing software version does not already exist in the secondary memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is upgraded, the prior version of system software is transferred to secondary program memory 112.  …”  EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [copy the existing software version to the secondary memory from the primary memory prior to deleting the existing software version, if the existing software version does not already exist in the secondary memory].).	

Regarding Claim 8, DANNE teaches:
(Currently Amended) A computer-implemented method (See, e.g., DANNE, Figs. 1-3; par [0016]: “… a system and method that may implement a series of management instructions taken by the vehicle computing system to wirelessly update one or more application files. …”  Also see, e.g., DANNE, par [0047]: “… The method 200 of managing a data package download to the VCS 1 may be implemented through a computer algorithm, machine executable code, or software instructions programmed into a suitable programmable logic device(s) of the vehicle, such as the vehicle control module, the device control module, another controller in communication with the vehicle computing system, or a combination thereof.…”,   Examiner Note (EN):  DANNE discloses: a system and method that implement a series of management instructions taken by the vehicle computing system to wirelessly update one or more application files.) comprising:	
	responsive to a key-off of the vehicle [[and the detecting]], suspending vehicle start up during software update (See, e.g., DANNE, Fig. 5; par [0079]: “…The vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files, and/or portions of application file(s) in nonvolatile memory such that these file(s) may be uploaded by the system for the next key-on event in operation 426.”  EN:  vehicle computing system may have a vehicle key-off mode to allow the system to store one or more application files [responsive to a key-off of the vehicle, suspending vehicle start up during software update].);

deleting from internal memory an existing software version for which a new software version update exists in external memory (See, e.g., DANNE, Fig. 2; par [0039]: “… the VCS 1 may manage the download of the file as an instant replacement of a single file on the system.  …”  EN:  instant replacement [deleting] of a single file [an existing software version] on the system [internal memory].) in response to the vehicle key-off event_and during a key-off state (See, e.g., DANNE, Fig. 5; par [0079]: “In operation 424, if the system detects a key-off event, the system may end the one or more algorithms used to manage the one or more application files used to update the EN: if the system detects a key-off event [responsive to the key-off]) prior to a next key-on event See, e.g., DANNE, par [0069]: “The system-level component may manage the entire VCS 1 file system such that it may update portions of the VCS 1 application file(s) before they are executed.  The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system.  For example, device drivers, new user interfaces, communication protocols, and/or other portions of the VCS 1 operating system may not be updated during operation, therefore the system-level component may manage when the one or more application files may be download.” (emphasis added)  EN: update portions of the VCS 1 application file(s) before they are executed [prior to a next key-on]);

following completion of the deleting and the loading, removing the suspension of vehicle use (See, e.g., DANNE, Fig. 5; pars [0069]-[0070]: “… The system-level component may manage the update of one or more application files for a component that cannot be updated while the user is using the system. …
In operation 402, during a key-on event which allows the vehicle to be powered on, the VCS 1 may begin powering up the one or more modules.…”  EN:  begin powering up the one or more modules [removing the suspension of vehicle use].); and

While DANNE (e.g., par [0069]) teaches updating portions of the VCS 1 application file(s) before they are executed [prior to the next key-on], and DANNE (par [0079]) teaches if the system detects a key-off event [during the key-off state],  

DANNE does not appear to explicitly teach: 
	detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle;

	loading the new software version into the internal memory from the external memory;
responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory.

However, Sonbarse (US 2007/0067763 A1), in an analogous art of updating software, teaches:

detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle (See, e.g., Sonbarse, par [0013]: “…determining whether at least one set of system capability software machine-coded instructions on the host card is valid, …”  EN:  Sonbarse teaches: determining whether at least one set of system capability software machine-coded instructions on the host card is valid [detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle].);

loading the new software version into the internal memory from the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. …”  EN:  Sonbarse teaches: transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114 [loading the new software version into the internal memory from the external memory].); 
responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful [upon detection of a failure during the load, delete the new software version from the primary memory and reload the existing software version from the secondary memory].). 
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify DANNE’s invention for managing a vehicle software update by combining the teachings of Sonbarse that teaches “detecting software ready to be loaded onto a vehicle and existing in memory of the vehicle;”, “during the key-off state, loading the new software version into the internal memory from the external memory;” and  “responsive to a failure in the loading, deleting the new software version from the internal memory and reloading the existing software version from the external memory.”   A person having ordinary skill in the art would have been motivated to make this combination Without knowing whether the software loaded in the transport unit is Sonbarse, par [0004]).  DANNE and Sonbarse are analogous arts directed generally to updating vehicle software.  


Regarding claim 9, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection), 
further comprising testing the new software version following successful loading of the new software version into the internal memory (See, e.g., DANNE, Fig. 2; par [0045]: “…The CPU 3 may manage the software and/or firmware updates by monitoring the transfer/install status to track the status of an on-going transfer, find missing/incomplete transfers, track successful install.”  EN:  CPU 3 manages the software and/or firmware updates by monitoring the transfer/install status and tracking successful install.).


Regarding claim 10, DANNE and Sonbarse teaches: 
(Original) The method of claim 9 (please see claim 9 rejection), 
further comprising deleting the new software version from the internal memory and reloading the existing software version from a location where the existing software version exists in the external memory responsive to an error during the testing (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Regarding claim 11, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection),   
further comprising deleting the new software version from the internal memory and reloading the existing software version from a location where the existing software version exists in the external memory responsive to an error occurring when an electronic control unit attempts to utilize the new software version (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).

12.  Cancelled.

Regarding claim 13, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection), 
wherein the reloading includes reloading the existing software version from a location in external memory in which an update resulting in the existing software version was previously stored when the existing software version was first loaded (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Regarding claim 14, DANNE and Sonbarse teaches: 
(Original) The method of claim 8 (please see claim 8 rejection),   
further comprising copying the existing software version to the external memory prior to deleting the existing software version, if an update corresponding to the existing software version does not already exist in the external memory (See, e.g., Sonbarse, Figs. 1-3; pars [0018]-[0020]: “…memory transfer interface 116 is a bi-directional communication link used to transfer the system software chosen by program memory switch 118 from or to either primary program memory 110 or secondary program memory 112 of memory device 114. … In one embodiment, both primary program memory 110 and secondary program memory 112 contain the same known good version of system software.  …  Once upgraded system software is received by update control processor 108, program memory switch 118 transfers the upgraded system software exclusively to primary program memory 110.  Since primary program memory 110 is the only storage medium upgraded on a continual basis, secondary program memory 112 is guaranteed to always have a known good version of system software that can be used to operate communications system 100 if an upgrade attempt is not successful. …In another embodiment, secondary program memory 112 contains the prior version of system software operating in target processor 124.  Moreover, the current version of system software is stored in primary program memory 110.  Prior to any system upgrade of communications system 100, both primary program memory 110 and secondary program memory 112 contain the same version of system software, and each time primary program memory 110 is EN:  Sonbarse teaches: secondary program memory is guaranteed to always have a known good version of system software that can be used if an upgrade attempt is not successful.).


Claims 15-20:
Claims 15-20 recite basically similar limitations as claims 1-5, and 7.   As such, claims 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable by DANNE and Sonbarse for similar rationale.

				
Response to Arguments
8.	The Applicant Arguments/Remarks, filed on 11/16/2021 under 37 CFR 1.114, have been fully considered by Examiner, but they are not persuasive to overcome the reference(s), in view of the new grounds of rejections used in this office action as necessitated by Applicant’s amendments.

Conclusion
9.	Claims 1-11 and 13-20 are rejected.
	Claim 12 was canceled.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED HUDA/					March 10, 2022
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191